DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims are directed to a method and system for operating a bridge server to support multiple asset-specific shards of a blockchain, where the shards are used to record ownership of rights of different and mutually-exclusive sets of in-game digital assets, and where the method and system involve generating a new digital asset and issuing instructions to the appropriate shard of the blockchain to record ownership of the new digital asset. Specifically, the claims involve, executing an instance of a first online game and presenting the game to users including a first user, receiving from the first user, an action request to perform one or more in-game actions in the first online game; recording, on a first shard of a first blockchain implemented on a first decentralized ledger server, a first set of rights pertaining to a first set of digital assets owned by different users, wherein the first set of digital assets includes a first digital asset, wherein the recorded first set of rights reflect ownership of the first digital asset by the first user, and recording on a second shard of the first blockchain implemented on a second decentralized ledger server, a second set of rights pertaining to a second set of digital assets owned by the different users, wherein the second set of digital assets is mutually exclusive with the first set of digital assets. The claims then involve translating the one or more in-game actions that have been performed in the first online game into one or more transactions that are to be recorded on the first shard or the second shard, wherein the one or more transactions create a new digital asset owned by the first user; determining whether rights reflecting ownership of the new digital asset are to be recorded on either the first shard or the second shard; responsive to determining that the rights reflecting the ownership of the new digital asset are to be recorded on the first shard, transferring a first set of instructions to the first decentralized ledger server; and responsive to determining that the rights reflecting the ownership of the new digital asset are to be recorded on the second shard, transferring a second set of instructions to the second decentralized ledger server. Then, the claims involves receiving, by the first decentralized ledger server, the first set of instructions, responsive to determining that the rights reflecting the ownership of the new digital asset are to be recorded on the first shard; in accordance with the received first set of instructions, recording the ownership of the new digital asset on the first shard as being owned by the first user; receiving, by the second decentralized ledger server, the second set of instructions, responsive to determining that the rights reflecting the ownership of the new digital asset are to be recorded on the second shard; and in accordance with the received second set of instructions, recording the ownership of the new digital asset on the second shard as being owned by the first user.
The closest prior art of Andon US 2020/0184041 (“Andon”) discloses executing, by an online gaming platform comprising one or more processors, an instance of a first online game and presenting the first online game to users, wherein presenting the first online game includes presentation of views of the first online game that are determined during execution of the instance of the first online game, wherein the users include a first user and a second user that interact with the online gaming platform (Andon Figure 9; ¶¶ 9, 50-51, 96-98, 103); maintaining, by a first decentralized ledger server that implements a first node of a first blockchain, user accounts for the users of the first blockchain, including the first user and the second user, wherein the first decentralized ledger server includes one or more processors (Andon ¶¶ 53, 63-65, 68, 74-75, 80); recording, by the first decentralized ledger, a first set of rights pertaining to a first set of digital assets owned by different users, wherein the first set of digital assets includes a first digital asset, wherein the recorded first set of rights reflect ownership of the first digital asset by the first user, wherein the first digital asset is configured to be used within the online gaming platform (Andon ¶¶ 63, 66, 76-77, 79, 92-93, 97, 103, 106); receiving, by the first decentralized ledger server, instructions to modify the recorded first set of rights with regard to ownership of the first digital asset (Andon ¶¶ 63, 68, 70, 78, 80, 103); maintaining, by a second decentralized ledger server that implements a second node of the first blockchain, user accounts for the users of the first blockchain, including the first user and the second user, wherein the second decentralized ledger includes one or more processors (Andon ¶¶ 45-48, 53, 63-64, 68, 74-75, 80); recording, by the second decentralized ledger server, a second set of rights pertaining to a second set of digital assets owned by the different users (Andon ¶¶ 45-48, 53, 63, 66, 76-77, 79, 81-89, 92-93, 97, 103, 106); receiving, by the second decentralized ledger server, instructions to modify the recorded second set of rights pertaining to one or more digital assets in the second set of digital assets (Andon ¶¶ 53, 63, 68, 70, 78, 80-89, 103); receiving, by the bridge server on behalf of the first user, an exchange request that indicates that the first user offers the ownership of the first digital asset for a first transferal from the first user to the second user, wherein the bridge server comprises one or more processors (Andon ¶¶ 44, 68, 78, 80); receiving, by the bridge server, transferal information regarding the first transferal of the ownership of the first digital asset from the first user to the second user (Andon ¶¶ 15, 19, 68, 78, 80-89); responsive to receipt of the transferal information regarding the first transferal of the ownership of the first digital asset from the first user to the second user, transferring, by the bridge server a first set of instructions to the first decentralized ledger server and a second set of instructions to the second decentralized ledger server (Andon ¶¶ 15, 19, 63, 68, 77, 80-89, 103); receiving, by the one or more processors of the first decentralized ledger server, the first set of instructions (Andon ¶¶ 19, 53, 63, 68, 77, 80-89, 103, 106); in accordance with the received first set of instructions, removing, by the one or more processors of the first decentralized ledger server, the first digital asset from the recorded first set of digital assets, such that subsequent to removal of the first digital asset, the recorded first set of rights no longer reflect the ownership of the first digital asset as being owned by the first user (Andon ¶¶ 15, 19, 53, 63, 68, 77, 80-89, 103, 106); receiving, by the one or more processors of the second decentralized ledger server, the second set of instructions (Andon ¶¶ 19, 45-48, 53, 63, 68, 80-89, 103, 106); in accordance with the received second set of instructions, adding, by the one or more processors of the second decentralized ledger server, the first digital asset to the recorded second set of digital assets as being owned by the second user, such that, subsequent to addition of the first digital asset, the recorded second set of rights reflect the ownership of the first digital asset as being owned by the second user (Andon ¶¶ 15, 19, 45-48, 53, 63, 68, 80-89, 103, 106); receiving, from the second user, an action request for an in-game action in the instance of the first online game, wherein the action request pertains to control of the first digital asset by the second user (Andon Figure 9; ¶¶ 68, 96-98, 103).
Moir, et al. (US 10,740,733) (“Moir”)  discloses multiple shards of a blockchain, and that a first node is of a first shard and a second node is of a second shard (Moir 6:27-34, 58-63; 7:9-21, 35-50; 9:12-37; 14:1-9). Moir also discloses storing information on the first and second shards (Moir 4:50-56; 6:35-54; 8:14-54). Moir further discloses that each shard is specific to related transactions (Moir 4:36-41, 52-56; 6:47-53; 13:65-14:9). 
Miller, et al. (US 2020/0074853) (“Miller”) discloses that the first and second shards are asset-specific shards and that the first set of digital assets and the second set of digital assets are mutually exclusive (Miller ¶ 54).
However, the prior art does not disclose, neither singly nor in combination, receiving, from the first user, an action request to perform one or more in-game actions in the first online game, translating the one or more in-game actions that have been performed in the first online game into one or more transactions that are to be recorded on the first shard or the second shard, wherein the one or more transactions create a new digital asset owned by the first user; and then determining the appropriate shard of the blockchain to record the ownership rights for the new digital assets, which involves determining whether rights reflecting ownership of the new digital asset are to be recorded on either a first shard or a second shard of the blockchain, and responsive to determining that the rights are to be recorded on the first shard, transferring a first set of instructions to the first decentralized ledger server which then receives the first set of instructions and records ownership of the new digital asset on the first shard as being owned by the first user, or responsive to determining that the rights are to be recorded on the second shard, transferring a second set of instructions to the second decentralized ledger server which then receives the second set of instructions and record ownership of the new digital asset on the second shard as being owned by the first user, wherein the recorded first set of digital assets on the first shard remains mutually exclusive with the recorded second set of digital assets on the second shard.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685